Citation Nr: 0830127	
Decision Date: 09/05/08    Archive Date: 09/10/08

DOCKET NO.  05-38 923A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an increased evaluation in excess of 50 
percent for bilateral sensorineural hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1961 to May 
1964.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Paul, Minnesota (RO).  The April 2005 rating decision 
continued a 20 percent evaluation for bilateral sensorineural 
hearing loss.  In a subsequent March 2006 rating decision, 
the RO granted an increased 50 percent evaluation for 
bilateral sensorineural hearing loss, effective January 21, 
2005.  A July 2006 rating decision continued the 50 percent 
evaluation for bilateral sensorineural hearing loss.  

The Board notes that the July 2006 rating decision also 
denied entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).  
In December 2006, the RO received a VA Form 9 and a statement 
from the veteran identifying additional evidence in support 
of a claim for individual unemployability.  The RO liberally 
construed the December 2006 documents as a notice of 
disagreement.  The VA Form 9 was received prior to issuance 
of a March 2007 statement of the case.  A substantive appeal 
was not received subsequent to issuance of the March 2007 
statement of the case, rendering the claim procedurally 
defective.  Thus, the issue of entitlement to individual 
unemployability is not currently before the Board.  See 
Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); see also In 
re Fee Agreement of Cox, 10 Vet. App. 361, 374 (1997).  In a 
November 2007 email from the veteran to his Congressman of 
record, the veteran requests assistance in his 
"Unemployability Disability" appeal although the January 
18, 2007 Board letter referenced therein actually was sent to 
the veteran with respect to the increased rating issue 
currently under consideration by the Board.  This 
communication is referred to the RO as a new claim for a TDIU 
for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran submitted a VA Form 9 dated in December 2006, 
indicating that he wanted to have a Board hearing at a local 
VA office before a member, or members of the Board.  

A Board hearing has not been scheduled, nor is there any 
indication that the veteran has withdrawn his hearing request 
pursuant to 38 C.F.R. § 20.704(b) and (e).  As such, the 
Board finds that the veteran must be scheduled for a Board 
hearing, and notified of the time and place of the scheduled 
hearing. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the veteran 
for a Travel Board hearing before a 
Veterans Law Judge of the Board as soon 
as it may be feasible.  The RO should 
send notice of the scheduled hearing to 
the veteran, and representative, a copy 
of which should be associated with the 
claims file.  

2.  Thereafter, the case should be 
returned to the Board for further 
appellate review, as appropriate.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

All claims that are remanded by the Board or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be 


handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).
 
